       Case 1:20-cr-02046-SAB     ECF No. 22    filed 01/19/21    PageID.44 Page 1 of 3




 1
                                                                                    FILED IN THE
 2                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 3
                                                                             Jan 19, 2021
 4                             UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


 5
                            EASTERN DISTRICT OF WASHINGTON
 6
     UNITED STATES OF AMERICA,
 7                                                      No.      1:20-CR-2046-SAB-1
                                Plaintiff,
 8                                                      ORDER SETTING PRETRIAL
            -vs-                                        DEADLINES AND TRIAL DATE
 9
     CHARLIE JIM PETERS,
10
11                              Defendant.

12
13          PLEASE TAKE NOTICE, as indicated below, the jury trial and pretrial conference
14   in the above captioned matter have been scheduled before Chief Judge Stanley A. Bastian.
15   Counsel for the defense shall notify the Defendant and ensure his attendance.
16          All pretrial motions, including motions in limine and Daubert motions, shall be filed
17   and served on or before February 10, 2021, and noted for hearing at the pretrial conference.
18   Any response to a pretrial motion shall be filed and served in accordance with Local Rule
19   7.1.
20          The Pretrial Conference is scheduled for March 3, 2021 at 10:30 a.m. in Yakima,
21   Washington. Counsel shall advise the Court regarding any dispositive change in the status
22   of this case at least five (5) days prior to the pretrial conference.
23          All pretrial conferences are scheduled to last not more than thirty (30) minutes,
24   which each side allotted fifteen (15) minutes to present their own motions and respond to
25   motions filed by opposing counsel. If any party anticipates requiring longer than fifteen
26   minutes, that party must notify the Courtroom Deputy at least seven (7) days prior to the
27   hearing. Any party who fails to provide this notice will be limited to fifteen (15) minutes.
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 1
       Case 1:20-cr-02046-SAB      ECF No. 22    filed 01/19/21   PageID.45 Page 2 of 3




 1         If a party files any motion that requires an evidentiary hearing and/or requires the
 2   Court to act as a finder of fact, that party must notify the Courtroom Deputy at least fourteen
 3   (14) days prior to the hearing. The parties will coordinate with the Courtroom Deputy to
 4   schedule an evidentiary hearing that provides enough time for the parties to present
 5   evidence, including witness testimony and exhibits. If the parties anticipate offering witness
 6   testimony, the parties shall file with the Court a witness list, together with a brief summary
 7   of the proposed testimony, at least seven (7) days prior to the hearing. If the parties
 8   anticipate offering or referring to exhibits during the hearing, the parties shall file with the
 9   Court a binder of the proposed exhibits, pre-marked for identification, at least seven (7) days
10   prior to the hearing. The Government’s exhibits shall be numbered 1 to 100; Defendant’s
11   exhibits shall be numbered 101 to 200. The parties are encouraged to file their exhibits
12   jointly, so that the Court may quickly refer to all exhibits in one place.
13         Any motion to continue the pre-trial conference or trial shall be filed at the earliest
14   practicable opportunity, but no later than seven (7) days prior to said proceeding. Movant
15   shall provide (1) specific and detailed reasons for the continuance to permit the Court to
16   make the necessary findings; (2) if applicable, Defendant’s signed Speedy Trial waiver; (3)
17   the position of all co-Defendants and opposing counsel; and (4) the proposed new date.
18   Additionally, any motions filed after the pretrial motion deadline will be considered at the
19   pretrial conference.
20         Continuances are not granted absent good cause.
21         A defendant on pretrial release should expect to be placed into custody immediately
22   after conviction or change of plea if the provisions of 18 U.S.C. § 3143(a)(2) apply.
23         Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit lists, expert
24   witness lists, and summaries of expert testimony shall be filed and served by all parties on
25   or before seven (7) calendar days prior to trial. This does not modify the parties’ discovery
26   obligations under Fed. R. Crim. P. 16. Absent an agreement between the parties or an Order

27   from the Court, the parties’ Fed. R. Crim. P. 16 discovery deadlines shall be governed by

28   Local Criminal Rule 16.


     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 2
       Case 1:20-cr-02046-SAB      ECF No. 22    filed 01/19/21   PageID.46 Page 3 of 3




 1         Pursuant to the Due Process Protections Act, the Court reminds the United States of
 2   its obligations to produce exculpatory evidence pursuant to Brady v. Maryland, 373 U.S. 83
 3   (1963), and its progeny. Failing to do so in a timely fashion could result in consequences,
 4   including, but not limited to, exclusion of evidence, adverse jury instructions, dismissal of
 5   charges, and sanctions by the Court.
 6         The Court utilizes JERS (Jury Evidence Recording System) to allow evidence
 7   admitted for a trial to be viewed electronically via touchscreen monitor in the jury deliberation
 8   room upon the conclusion of the trial. Please note that the jury will receive a verbatim copy
 9   of the JERS exhibit list. Review and follow the instructions on the public website within the
10   Courtroom Support information for attorneys.
11         The jury trial in this matter is scheduled for March 15, 2021 at the United States
12   Courthouse in Yakima, Washington. Counsel shall appear in court for a Final Pretrial
13   Conference at 8:30 a.m. on the first day of trial to address any pending pretrial matters.
14   Jury selection shall begin at 9:00 a.m.
15         The District Court Executive is hereby directed to enter this Order and furnish copies
16   to counsel and the United States Probation Office.
17         DATED this 19th day of January 2021.
18
19
20
21
22
23                                                    Stanley A. Bastian
24                                            Chief United States District Judge
25
26
27
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 3
